PER CURIAM.
Ordered, that Hon. Charles A. Hawley be, and he is hereby, appointed referee to hear the proof upon the charges herein and report the same to this court, together with his opinion thereon, with all convenient speed; also, ordered, that the district attorney of Genesee county be, and he is hereby, directed to prosecute such charges before said referee, and that Selden S. Brown, Esq., counselor at law, residing at the city of Rochester, be, and he is hereby, designated as counsel to assist in such prosecution.